Citation Nr: 0317474	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  94-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for depression 
secondary to service-connected hysterectomy.  

2.  Entitlement to service connection for headaches secondary 
to service-connected hysterectomy.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1981.  

This current issues on appeal initially came before the Board 
of Veterans' Appeals (Board) from a November 1993 decision by 
the Columbia, South Carolina RO.  A personal hearing at the 
RO was held in June 1994.  The claims folder was subsequently 
transferred to the RO in Roanoke, Virginia.  The Board 
remanded the appeal to the RO for additional development in 
November 1996, August 1997, July 1999, and September 2000.  

With respect to the veteran's former names listed above, the 
Board notes that she has also been known by two additional 
surnames.  The above-listed names represent the surnames by 
which she was know in service and her current name.  

(The issue of service connection for headaches secondary to 
service-connected hysterectomy will be the subject of the 
remand portion of this decision.)  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue of 
secondary service connection for depression has been obtained 
by VA.  

2.  The veteran's depression is not shown to be proximately 
due to, the result of, or being aggravated by a service-
connected disability.  

CONCLUSION OF LAW

Service connection for depression secondary to service-
connected hysterectomy is denied.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2002); Allen v. Brown, 8 Vet. App. 374 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

In this case, the veteran was notified of the enactment of 
the VCAA and provided with the appropriate laws and 
regulations pertaining to VA's duty to assist in the 
Supplemental Statement of the Case (SSOC) promulgated in 
April 2003.  She was notified of VA's duty to assist under 
the newly enacted legislation and that she could submit 
additional evidence.  She was advised of the evidence that 
had already been obtained in the Statement of the Case issued 
in March 1994, and in supplemental statements of the case 
(SSOC) issued in September 1994, April 1997, March 1999, and 
May 2000.  The Board remanded the appeal in November 1996, 
August 1997, July 1999, and September 2000, to obtain 
additional information pertaining to treatment, and to afford 
her an opportunity to supplement the record.  She also 
testified at a personal hearing at the RO.  All pertinent VA 
records have been obtained and associated with the claims 
file.  The veteran has not alleged the presence of any 
additional available evidence which would be pertinent to her 
claim.  She has been given every opportunity to provide 
evidence to support her claim, and all notification and 
development actions needed to render a fair decision on the 
issue has been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate her claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issue of secondary service connection for 
depression.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war.  38 U.S.C.A. 
§ 1131 (West 2002).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2002).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

Factual Background & Analysis

The veteran does not claim nor do the service medical records 
show any complaints, abnormalities, or diagnosis of 
depression or any other psychiatric disorder in service.  
Rather, she asserts that her current depression is caused by 
her service-connected hysterectomy.  

The veteran testified as to the onset of her depression and 
submitted several articles from medical treatises, women's 
educational services, and a medical dictionary on the subject 
of the endocrine system, hysterectomy's, and post-
hysterectomy syndrome.  The articles address numerous 
problems and symptoms associated with a hysterectomy and 
various methods of treatment.  However, the information is 
general in nature and does not offer any specific details or 
show a relationship between her depression and the service-
connected hysterectomy.  The fact that she may have some 
symptoms that are associated with post-hysterectomy syndrome 
does not, by itself, translate to a causal connection.  
Treatise evidence which does not address the particular 
medical facts pertaining to an individual veteran's claim is 
too general to be probative of the claim.  Sacks v. West, 11 
Vet. App. 314, 316-17 (1998).  

In this regard, the veteran has not provided any competent 
medical evidence which would tend to establish a medical link 
between her service-connected hysterectomy and her 
depression.  The veteran, as a layperson, is not competent to 
provide an opinion regarding medical causation or the 
etiological relationship between her depression and her 
service-connected hysterectomy.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  While she is competent to testify as to 
her visible symptoms, she is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  A review of the 
evidentiary record does not reveal any medical opinion that 
her depression has been aggravated by her service-connected 
hysterectomy.  

In contrast, the evidentiary record includes several opinions 
from various VA physicians, all of whom have offered opinions 
to the effect that there is no relationship between the 
veteran's depression and her service-connected hysterectomy.  

On VA psychiatric examination in January 1997, the examiner 
provided a detailed description of the veteran's medical and 
occupational history, subjective complaints, and objective 
findings, and concluded that she suffered from major 
depressive disorder, possibly secondary to hyperthyroidism.  
She indicated that it was difficult to access the impact of 
the veteran's hysterectomy on her depression without current 
thyroid function studies and knowledge of whether she was on 
hormone replacement.  (The claims file had not been provided 
for her review at that time.)  The psychiatrist commented 
that if the veteran was hypothyroid, it could be exacerbating 
or be the primary etiology of her depression.  However, the 
veteran reported that she had regular checks-ups and 
adjustment of her thyroid replacement based on results of 
blood studies by her private physician, and that she was 
compliant with her medications.  Therefore, a blood work-up 
was ordered.  

In an addendum in April 1997, the VA psychiatrist indicated 
that she had reviewed the claims file and the results of the 
January 1997 thyroid function studies.  She noted that the 
veteran was on thyroid replacement and that her thyroid 
functions were within normal limits, and concluded that her 
depression was not secondary to a thyroid disease.  The 
diagnosis was major depressive disorder.  She also opined 
that the veteran's depressive disorder was not related to her 
hysterectomy.  She explained that the fact that the veteran's 
depression began approximately two years after her total 
hysterectomy, that she had normal thyroid functions, and that 
she was on thyroid replacement therapy suggested that it was 
significantly more probable that the etiology of her 
depression was due to primary major depressive disorder and 
that it was not of a hormonal etiology.  

A VA psychiatrist in April 1998 offered a diagnosis of mood 
disorder, depressed, secondary to idiopathic hypothyroidism, 
in partial resolution.  The psychiatrist indicated that he 
had reviewed the medical records.  He included a description 
of the veteran's medical and occupational history, subjective 
complaints, objective findings, and an analysis of his 
findings.  Although the etiology of his diagnosis differed 
from the prior psychiatric examination, he concurred with the 
conclusion that the veteran's depression was not related to 
her hysterectomy, nor was it aggravated or exacerbated by the 
hysterectomy.  It is significant to note that service 
connection for hypothyroidism secondary to the service-
connected hysterectomy was previously denied.  Therefore, the 
differing diagnosis is not material to the underlying issue 
on appeal.  

Additionally, the entire claims file, including the VA 
examination reports above, were reviewed by the Associate 
Chief of Staff for Ambulatory Care in May 1998.  That 
physician concluded that there was no relationship between 
the veteran's depression and her hysterectomy.  He opined 
that the veteran's depression would be present at the same 
level with or without the hysterectomy.  

Again in May 2000, the entire claims file was reviewed by 
another VA psychiatrist who offered an opinion to the effect 
that the veteran's depression was not aggravated by the 
service-connected hysterectomy.  

Finally, the claims file was review by a VA staff physician 
in February 2002, who also concluded that the veteran's 
depression was not related to her service-connected 
hysterectomy.  

In summary, the Board finds that the preponderance of the 
medical evidence shows that the veteran's depression is not 
due to or aggravated by the service-connected hysterectomy.  
Moreover, the veteran has not provided any competent medical 
evidence to show that her current psychiatric problems are 
related in any way to her service-connected hysterectomy.  
Accordingly, secondary service connection for depression is 
denied.  


ORDER

Service connection for depression secondary to service-
connected hysterectomy is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the issue of secondary service connection 
for headaches.  

As indicated above, the Board remanded the appeal to the RO 
on several occasions previously to determine the nature and 
etiology of the veteran's headaches.  The Board specifically 
requested that the examiner provide an opinion as to whether 
the veteran's headaches were due to or aggravated by the 
service-connected hysterectomy.  

Although the veteran was examined by VA on several occasions, 
including most recently in January 2001, none of the 
examiners have ever addressed the specific question of 
whether the veteran's headaches are aggravated by the 
service-connected hysterectomy.  In Allen v. Brown, 8 Vet. 
App. 374 (1995), the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held that 
service connection may be granted on a secondary basis where 
a service connected disability is aggravating a nonservice-
connected disability.  This question is central to the issue 
at hand and must be addressed by a physician.  The Board is 
cognizant of the fact that there may be no definitive answer 
to this question.  If such is the case, then the examiner 
should so indicate and offer an explanation.  The recent 
examination was conducted by physician in internal medicine 
and offered no substantive information which could be used to 
resolve the issue.  Given the medical complexity of this 
case, the Board finds that the examination was inadequate and 
that another examination by an appropriate specialist with 
expertise in headache disorders should be undertaken.  See 
Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2002).  Where, as 
here, the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA and non-VA, who treated her 
for headaches since February 2002.  After 
securing the necessary releases, the RO 
should obtain these records and associate 
them with the claims file.  If records 
cannot be obtained, this should be noted 
in the claims folder, and the veteran 
should be notified and so advised.  

3.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and, if possible, etiology of her 
headaches.  The claims folder and a copy 
of this REMAND must be made available to 
the neurologist for review.  The examiner 
must indicate whether the file has been 
reviewed.  All appropriate testing should 
be undertaken in connection with the 
examination.  The examiner should offer 
an opinion as to whether the veteran's 
headaches are being aggravated by the 
service-connected hysterectomy.  If 
aggravated, the degree of aggravation 
should be quantified, if possible.  A 
distinction should be drawn between any 
temporary exacerbation of symptoms as 
opposed to an increase in disability 
beyond natural progression.  If the 
examiner finds that it is not feasible to 
offer an opinion, they should so indicate 
and provide an explanation.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4.  The veteran hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has responded to all questions posed.  If 
the report does not include an adequate 
response to the specific opinion 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  If the 
veteran fails to appear for any 
examination, the letter(s) notifying her 
of the date of the examination(s) should 
be included in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


